Exhibit 10.104

 

GUARANTY OF PAYMENT

 

New York, New York

January 27, 2006

 

WHEREAS, THE SMITH & WOLLENSKY RESTAURANT GROUP, INC., a Delaware corporation,
having an office at 1114 First Avenue, New York, New York 10021 (the
“Borrower”), has applied to MORGAN STANLEY DEAN WITTER COMMERCIAL FINANCIAL
SERVICES, INC., a Delaware corporation, having an office at 2000 Westchester
Avenue, Purchase, New York 10577 (the “Lender”), for a line of credit (the
“Loan”), which Loan will be (a) evidenced by the Note, and (b) advanced pursuant
to the Loan Agreement, each as defined in Exhibit A attached hereto;

WHEREAS, the obligations of Dallas S&W, L.P. hereunder will be secured by, among
other things, the Deed of Trust (as defined in Exhibit A);
and                      

WHEREAS, the Lender is willing to enter into the Loan Agreement and to make the
Loan to the Borrower only if the undersigned executes and delivers this Guaranty
and guarantees payment to the Lender of the Debt (as herein defined) in the
manner hereinafter provided.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, and in order to induce the Lender to enter into the Loan Agreement
and to make the Loan to the Borrower, the undersigned hereby acknowledges,
agrees and confirms that all of the above recitals are true, correct and
complete and hereby covenants and agrees with the Lender as follows:

1.             The undersigned guarantees, absolutely, irrevocably and
unconditionally, to the Lender the payment of the Debt. The term “Debt” as used
in this Guaranty shall mean all liabilities of the Borrower to the Lender of
whatever nature, whether now existing or hereafter incurred, whether created
directly or acquired by the Lender, by assignment or otherwise, whether matured
or unmatured and whether absolute or contingent, arising in connection with the
Note, the Deed of Trust (as defined in Exhibit A), the Loan Agreement, or any
other document or instrument now or hereafter executed and/or delivered in
connection therewith or otherwise with respect to the Loan (said Note, Deed of
Trust, Loan Agreement and other documents and instruments, collectively, the
“Loan Documents”) including, without limitation, all principal, interest,
additional interest (including specifically all interest accruing from and after
the commencement of any case, proceeding or action under any existing or future
laws relating to bankruptcy, insolvency or similar matters with respect to the
Borrower) and other sums of any nature whatsoever which may or shall become due
and payable pursuant to the provisions of the Loan Documents (all of the above
unaffected by modification thereof in any bankruptcy or insolvency proceeding),
and even though the Lender may not have an allowed claim for the same against
the Borrower as a result of any bankruptcy or insolvency proceeding.

2.             The undersigned agrees that the undersigned shall indemnify and
hold the Lender harmless and defend the Lender at the undersigned’s sole cost
and expense against any loss or liability, cost or expense (including, but not
limited to, reasonable attorneys’ fees and

 

 


--------------------------------------------------------------------------------

 

disbursements of the Lender’s counsel, whether in-house staff, retained firms or
otherwise), and all claims, actions, procedures and suits arising out of or in
connection with:

(a)          any ongoing matters arising out of the transaction contemplated
hereby, this Guaranty, the Debt, the Deed of Trust, the Note, the Loan Agreement
or any other Loan Document, including, but not limited to, all costs of
appraisals and reappraisals of the property encumbered by the Deed of Trust or
any part thereof;

(b)          any amendment to, or restructuring of, this Guaranty, the Debt and
the Deed of Trust, the Note, the Loan Agreement or any of the other Loan
Documents; and

(c)          any and all lawful action that may be taken by the Lender in
connection with the enforcement of the provisions of this Guaranty, the Note,
the Deed of Trust, the Loan Agreement or any of the other Loan Documents,
whether or not suit is filed in connection with the same, or in connection with
either of the undersigned, the Borrower and/or any partner, joint venturer or
shareholder thereof becoming a party to a voluntary or involuntary federal or
state bankruptcy, insolvency or similar proceeding.

All sums expended by the Lender shall be payable on demand and, until reimbursed
by the Borrower or by the undersigned pursuant hereto, shall bear interest at
the default interest rate as set forth in the Note.

3.            The undersigned hereby represents and warrants that all financial
statements of the undersigned heretofore delivered to the Lender by or on behalf
of the undersigned are true and correct in all material respects and fairly
present the financial condition of the undersigned as of the respective dates
thereof, and no material adverse change has occurred in the financial conditions
reflected therein since the respective dates thereof.

4.            In addition to any right available to the Lender under applicable
law or any other agreement, the undersigned hereby gives to the Lender a
continuing lien on, security interest in and right of set-off against all
moneys, securities and other property of the undersigned and the proceeds
thereof, now on deposit or now or hereafter delivered, remaining with or in
transit in any manner to the Lender, its correspondents, participants or its
agents from or for the undersigned (other than separate accounts maintained
exclusively for payroll or taxes), whether for safekeeping, custody, pledge,
transmission, collection or otherwise or coming into possession of the Lender in
any way, and also, any balance of any deposit account and credits of the
undersigned with, and any and all claims of the undersigned against, the Lender
at any time existing, as collateral security for the payment of the Debt and all
of the other obligations of the undersigned under this Guaranty, including fees,
contracted with or acquired by the Lender, whether joint, several, absolute,
contingent, secured, matured or unmatured (for the purposes of this paragraph 4
and paragraphs 6, 8 and 16 below, collectively, the “Liabilities”), hereby
authorizing the Lender at any time or times, without prior notice, to apply such
balances, credits or claims, or any part thereof, to such Liabilities in such
amounts as it may select, whether contingent, unmatured or otherwise and whether
any collateral security therefor is deemed adequate or not. The collateral
security described herein shall be in addition to any collateral

 

-2-

 

 


--------------------------------------------------------------------------------

 

security described in any separate agreement executed by either or both of the
undersigned. The Lender, in addition to any right available to it under
applicable law or any other agreement, shall have the right, at its option, to
immediately set off against any Liabilities all monies owed by the Lender in any
capacity to either or both of the undersigned, whether or not due, and the
Lender shall, at its option, be deemed to have exercised such right to set off
and to have made a charge against any such money immediately upon the occurrence
of any events of default set forth below, even though such charge is made or
entered on the books of the Lender subsequent to those events.

5.            All moneys available to the Lender for application in payment or
reduction of the Debt may be applied by the Lender in such manner and in such
amounts and at such time or times and in such order, priority and proportions as
the Lender may see fit to the payment or reduction of such portion of the Debt
as the Lender may elect.

6.            The undersigned hereby expressly agrees that this Guaranty is
independent of, and in addition to, all collateral granted, pledged or assigned
under the Loan Documents, and the undersigned hereby consents that from time to
time, before or after any default by the Borrower, with or without further
notice to or assent from either of the undersigned:

(a)          any security at any time held by or available to the Lender for any
obligation of the Borrower, or any security at any time held by or available to
the Lender for any obligation of any other person or party primarily,
secondarily or otherwise liable for all or any portion of the Debt, any other
Liabilities and/or any other obligations of the Borrower or any other person or
party, other than the Lender, under any of the Loan Documents (“Other
Obligations”), including any guarantor of the Debt and/or any of such Other
Obligations, may be accelerated, settled, exchanged, surrendered or released and
the Lender may fail to set off and may release, in whole or in part, any balance
of any deposit account or credit on its books in favor of the Borrower, or of
any such other person or party;

(b)          any obligation of the Borrower, or of any such other person or
party, may be changed, altered, renewed, extended, continued, accelerated,
surrendered, compromised, settled, waived or released in whole or in part, or
any default with respect thereto waived; and

(c)          The Lender may extend further credit in any manner whatsoever to
the Borrower, and generally deal with the Borrower or any of the above-mentioned
security, deposit account, credit on its books or other person or party as the
Lender may see fit;

and the undersigned shall remain bound in all respects under this Guaranty,
without any loss of any rights by the Lender and without affecting the liability
of the undersigned, notwithstanding any such exchange, surrender, release,
change, alteration, renewal, extension, continuance, compromise, waiver,
inaction, extension of further credit or other dealing. In addition, all moneys
available to the Lender for application in payment or reduction of the Debt
and/or any Other Obligations may be applied by the Lender in such manner and in
such amounts and at such time or times and in such order, priority and
proportions as the Lender may see fit.

 

 

-3-

 

 


--------------------------------------------------------------------------------

 

 

 

7.

The undersigned hereby waives:

(a)          notice of acceptance of this Guaranty and of the making of the Loan
or any advance thereof by the Lender to the Borrower;

 

(b)

presentment and demand for payment of the Debt or any portion thereof;

(c)          protest and notice of dishonor or default to the undersigned or to
any other person or party with respect to the Debt or any portion thereof;

 

(d)

all other notices to which the undersigned might otherwise be entitled; and

 

(e)

any demand under this Guaranty.

 

 

8.

If any of the following events should occur:

 

(a)          default under any of the Loan Documents and its continuance beyond
any applicable notice and/or grace periods therein contained; or

 

(b)

the undersigned violates any provision of this Guaranty;

then, and in such event, the Lender may declare the Liabilities to be, and the
same shall become, immediately due and payable.

9.            This is a guaranty of payment and not of collection and the
undersigned further waives any right to require that any action be brought
against the Borrower or any other person or party or to require that resort be
had to any security or to any balance of any deposit account or credit on the
books of the Lender in favor of the Borrower or any other person or party. Any
payment on account of or reacknowledgment of the Debt by the Borrower, or any
other party liable therefor, shall be deemed to be made on behalf of the
undersigned and shall serve to start anew the statutory period of limitations
applicable to the Debt.

10.          Each reference herein to the Lender shall be deemed to include its
successors and assigns, in whose favor the provisions of this Guaranty shall
also inure. Each reference herein to the undersigned shall be deemed to include
the successors and assigns of the undersigned, all of whom shall be bound by the
provisions of this Guaranty, provided, however, that the undersigned shall in no
event nor under any circumstance have the right, without obtaining the prior
written consent of the Lender, to assign or transfer the undersigned’s
obligations and liabilities under this Guaranty, in whole or in part, to any
other person, party or entity.

11.          The term “undersigned” as used herein shall, if this Guaranty is
signed by more than one party, unless otherwise stated herein, mean the
“undersigned and each of them” and each undertaking herein contained shall be
their joint and several undertaking. If this Guaranty is signed by more than one
party, all singular references to the undersigned shall be deemed to be plural.
If any party hereto shall be a partnership, the agreements and obligations on
the part of the undersigned herein contained shall remain in force and
application notwithstanding any

 

-4-

 

 


--------------------------------------------------------------------------------

 

changes in the individuals composing the partnership and the term “undersigned”
shall include any altered or successive partnerships, but the predecessor
partnerships and their partners shall not thereby be released from any
obligations or liability hereunder. If any party hereto shall be a corporation,
the agreements and obligations on the part of the undersigned herein contained
shall remain in force and application notwithstanding the merger, consolidation,
reorganization or absorption thereof, and the term “undersigned” shall include
such new entity, but the old entity shall not thereby be released from any
obligations or liabilities hereunder.

12.          No delay on the part of the Lender in exercising any right or
remedy under this Guaranty or failure to exercise the same shall operate as a
waiver in whole or in part of any such right or remedy. No notice to or demand
on the undersigned shall be deemed to be a waiver of the obligations of the
undersigned or of the right of the Lender to take further action without notice
or demand as provided in this Guaranty. No course of dealing between either of
the undersigned and the Lender shall change, modify or discharge, in whole or in
part, this Guaranty or any obligations of the undersigned hereunder.

13.          This Guaranty may only be modified, amended, changed or terminated
by an agreement in writing signed by the Lender and the undersigned. No waiver
of any term, covenant or provision of this Guaranty shall be effective unless
given in writing by the Lender and if so given by the Lender shall only be
effective in the specific instance in which given. The execution and delivery
hereafter to the Lender by the undersigned of a new instrument of guaranty or
any reaffirmation of guaranty, of whatever nature, shall not terminate,
supersede or cancel this instrument, unless expressly so provided therein, and
all rights and remedies of the Lender hereunder or under any instrument of
guaranty hereafter executed and delivered to the Lender by the undersigned shall
be cumulative and may be exercised singly or concurrently.

14.          The undersigned acknowledges that this Guaranty and the
undersigned’s obligations under this Guaranty are and shall at all times
continue to be absolute, irrevocable and unconditional in all respects, and
shall at all times be valid and enforceable irrespective of any other agreements
or circumstances of any nature whatsoever which might otherwise constitute a
defense to this Guaranty and the obligations of the undersigned under this
Guaranty or the obligations of any other person or party (including, without
limitation, the Borrower) relating to this Guaranty or the obligations of the
undersigned hereunder or otherwise with respect to the Debt, including, but not
limited to, a foreclosure of the Deed of Trust or the realization upon any other
collateral given, pledged or assigned as security for all or any portion of the
Debt, or the filing of a petition under Title 11 of the United States Code with
regard to the Borrower or the undersigned, or the commencement of an action or
proceeding for the benefit of the creditors of the Borrower or the undersigned,
or the obtaining by the Lender of title to, respectively, the premises
encumbered by the Deed of Trust or any other collateral given, pledged or
assigned as security for the Debt by reason of the foreclosure or enforcement of
the Deed of Trust or any other pledge or security agreement, the acceptance of a
deed or assignment in lieu of foreclosure or sale, or otherwise. This Guaranty
sets forth the entire agreement and understanding of the Lender and the
undersigned with respect to the matters covered by this Guaranty and the
undersigned acknowledges that no oral or other agreements, understandings,
representations or warranties exist with respect to this Guaranty or with
respect to the obligations of the

 

-5-

 

 


--------------------------------------------------------------------------------

 

undersigned under this Guaranty, except those specifically set forth in this
Guaranty.

15.          This Guaranty has been validly authorized, executed and delivered
by the undersigned. The undersigned represents and warrants to the Lender that
it has the corporate or other organizational power to do so and to perform its
obligations under this Guaranty and this Guaranty constitutes the legally
binding obligation of the undersigned fully enforceable against the undersigned
in accordance with the terms hereof. The undersigned further represents and
warrants to the Lender that:

(a)          neither the execution and delivery of this Guaranty nor the
consummation of the transactions contemplated hereby nor compliance with the
terms and provisions hereof will violate any applicable provision of law or any
applicable regulation or other manifestation of governmental action; and

(b)          all necessary approvals, consents, licenses, registrations and
validations of any governmental regulatory body, including, without limitation,
approvals required to permit the undersigned to execute and carry out the
provisions of this Guaranty, for the validity of the obligations of the
undersigned hereunder and for the making of any payment or remittance of any
funds required to be made by the undersigned under this Guaranty, have been
obtained and are in full force and effect.

16.          Notwithstanding any payments made by the undersigned pursuant to
the provisions of this Guaranty, the undersigned irrevocably waives all rights
to enforce or collect upon any rights which it now has or may acquire against
the Borrower either by way of subrogation, indemnity, reimbursement or
contribution for any amount paid under this Guaranty or by way of any other
obligations whatsoever of the Borrower to the undersigned, nor shall the
undersigned file, assert or receive payment on any claim, whether now existing
or hereafter arising, against the Borrower in the event of the commencement of a
case by or against the Borrower under Title 11 of the United States Code. In the
event either a petition is filed under said Title 11 of the United States Code
with regard to the Borrower or the commencement of an action or proceeding for
the benefit of the creditors of the Borrower, this Guaranty shall at all times
thereafter remain effective in regard to any payments or other transfers of
assets to the Lender received from or on behalf of the Borrower prior to notice
of termination of this Guaranty and which are or may be held voidable on the
grounds of preference or fraud, whether or not the Debt has been paid in full.
The provisions of this paragraph 16 shall survive the term of this Guaranty and
the payment in full of the Debt and all other Liabilities.

17.          Any notice, request or demand given or made under this Guaranty
shall be in writing and shall be given in the manner and to the notice parties
set forth in the Loan Agreement.

18.          This Guaranty is, and shall be deemed to be, a contract entered
into under and pursuant to the laws of the State of New York and shall be in all
respects governed, construed, applied and enforced in accordance with the laws
of the State of New York without regard to principles of conflicts of laws. The
undersigned acknowledges and agrees that this Guaranty is,

 

-6-

 

 


--------------------------------------------------------------------------------

 

and is intended to be, an instrument for the payment of money only, as such
phrase is used in §3213 of the Civil Practice Law and Rules of the State of New
York, and the undersigned has been fully advised by its counsel of the Lender’s
rights and remedies pursuant to said §3213.

19.          The undersigned agrees to submit to personal jurisdiction in the
State of New York in any action or proceeding arising out of this Guaranty. In
furtherance of such agreement, the undersigned hereby agrees and consents that
without limiting other methods of obtaining jurisdiction, personal jurisdiction
over the undersigned in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in New York and that any process
or notice of motion or other application to any such court in connection with
any such action or proceeding may be served upon the undersigned by registered
or certified mail to, or by personal service at, the last known address of the
undersigned, whether such address be within or without the jurisdiction of any
such court. The undersigned hereby further agrees that the venue of any
litigation arising in connection with the Debt or in respect of any of the
obligations of the undersigned under this Guaranty, shall, to the extent
permitted by law, be in New York County. Nothing in this paragraph shall limit
the right of the Lender to bring an action or proceeding arising out of the
Guaranty in any other jurisdiction.

20.          The undersigned absolutely, unconditionally and irrevocably waives
any and all right to assert or interpose any defense (other than the final and
indefeasible payment in full of the Debt), setoff, counterclaim or crossclaim of
any nature whatsoever with respect to this Guaranty or the obligations of the
undersigned under this Guaranty, or the obligations of any other person or party
(including without limitation, the Borrower) relating to this Guaranty, or the
obligations of the undersigned hereunder or otherwise with respect to the Loan
in any action or proceeding brought by the Lender to collect the Debt, or any
portion thereof, or to enforce the obligations of the undersigned under this
Guaranty (provided, however, that the foregoing shall not be deemed a waiver of
the right of the undersigned to assert any compulsory counterclaim maintained in
a court of the United States, or of the State of New York if such counterclaim
is compelled under local law or rule of procedure, nor shall the foregoing be
deemed a waiver of the right of the undersigned to assert any claim which would
constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against the Lender in any separate action or proceeding). The
undersigned hereby undertakes and agrees that this Guaranty shall remain in full
force and effect for all of the obligations and liabilities of the undersigned
hereunder, notwithstanding the maturity of the Loan, whether by acceleration,
scheduled maturity or otherwise.

21.          No exculpatory provisions which may be contained in the Note, the
Deed of Trust or in any other Loan Document shall in any event or under any
circumstances be deemed or construed to modify, qualify, or affect in any manner
whatsoever the obligations and liabilities of the undersigned under this
Guaranty.

22.          The obligations and liabilities of the undersigned under this
Guaranty are in addition to the obligations and liabilities of the undersigned
under the Other Guaranties (as hereinafter defined). The discharge of any or all
of the undersigned’s obligations and liabilities under any one or more of the
Other Guaranties by the undersigned or by reason of operation of

 

-7-

 

 


--------------------------------------------------------------------------------

 

law or otherwise shall in no event or under any circumstance constitute or be
deemed to constitute a discharge, in whole or in part, of the undersigned’s
obligations and liabilities under this Guaranty. Conversely, the discharge of
any of the undersigned’s obligations and liabilities under this Guaranty by the
undersigned or by reason of operation of law or otherwise shall in no event or
under any circumstance constitute or be deemed to constitute a discharge, in
whole or in part, of the undersigned’s obligations and liabilities under any of
the Other Guaranties. The term “Other Guaranties” as used herein shall mean any
other guaranty of payment, guaranty of performance, completion guaranty,
indemnification agreement or other guaranty or instrument creating any
obligation or undertaking of any nature whatsoever (other than this Guaranty)
now or hereafter executed and delivered by either or both of the undersigned to
the Lender in connection with the Loan.

23.          This Guaranty may be executed in one or more counterparts by some
or all of the parties hereto, each of which counterparts shall be an original
and all of which together shall constitute a single agreement of guaranty.

24.          THE UNDERSIGNED HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, AND
THE LENDER BY ITS ACCEPTANCE OF THIS GUARANTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR COUNTERCLAIM
ARISING IN CONNECTION WITH, OUT OF OR OTHERWISE RELATING TO THIS GUARANTY.

[Remainder of page left intentionally blank]

 

 

-8-

 

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Guaranty the day and
year first above set forth.

 

DALLAS S&W, L.P., a Texas limited partnership

By: S&W of Dallas LLC, general partner

 

By:  /s/ Eugene Zuriff

Name: Eugene Zuriff

Title: President

 

 

 

 

STATE OF NEW YORK

)

ss.:

COUNTY OF NEW YORK

)

 

On the 20th day of January in the year 2006 before me, the undersigned, a Notary
Public in and for said State, personally appeared Eugene Zuriff, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

/s/ Maria Chang

Notary Public
Maria A. Chang
Notary Public, State of NY
No.  01CH6093157

 

 

-9-

 

 


--------------------------------------------------------------------------------

 

EXHIBIT A

 

Note: The term “Note” as used in this Guaranty shall mean a certain Revolving
Credit Note of even date herewith in the principal sum of up to $5,000,000.00 to
be given by the Borrower to the Lender, together with any and all modifications,
supplements, extensions, replacements or substitutions therefor as may exist
from time to time.

Deed of Trust: The term “Deed of Trust” as used in this Guaranty shall mean (a)
a certain Deed of Trust of even date herewith to be given by Dallas S&W, L.P. to
the trustee thereunder for the benefit of the Lender, constituting a lien on the
fee estate of the Borrower in certain premises located in Collin County, Texas,
as more particularly described therein, and intended to be duly recorded in said
County together with any and all modifications, supplements, extensions,
replacement or substitutions therefor as may exist from time to time.

Loan Agreement: The term “Loan Agreement” as used in this Guaranty shall mean a
certain Line of Credit Agreement of even date herewith to be entered into among
the Borrower Dallas S&W, L.P. and the Lender, together with any and all
modifications, supplements, replacement or substitutions therefor as may exist
from time to time.

 

 

-10-

 

 

 

 